Citation Nr: 9923468	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  95-02 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to a compensable original disability rating 
for tinnitus prior to June 12, 1999.

2. Entitlement to a disability rating in excess of 10 percent 
for tinnitus subsequent to June 12, 1999.

3.  Entitlement to service connection for a right shoulder 
disorder.

4.  Entitlement to service connection for a right knee 
disorder.

5.  Entitlement to service connection for a tear of the 
medial head of the left gastrocnemius.

6.  Entitlement to service connection for right hip injury.

7.  Entitlement to service connection for coccyx injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to July 
1985.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, dated in March 1994.  That decision denied the 
veteran's claims of entitlement to service connection for a 
right shoulder injury, a right knee injury, left lower leg 
injury, and a right hip and tailbone injury.  It granted the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss, tinnitus, laceration scars of the 
face and left thumb, recurrent lumbosacral strain with 
degenerative arthritis, and fractures of the left and right 
ankles.  The denials of service connection for a right 
shoulder injury, a right knee injury, left lower leg injury, 
and a right hip and tailbone injury and the ratings assigned 
to bilateral hearing loss and tinnitus were duly appealed.

The Board observes that the veteran has noted disagreement 
with the assignment of the initial rating of his tinnitus.  
He has properly perfected his appeal as to the issue.  
Therefore, the propriety of the rating from its effective 
date, through the point in time when a final resolution of 
each issue has been reached, is currently before the Board.  
Fenderson v. West, 12 Vet. App. 119 (1999); Grantham v. 
Brown, 114 F.3d 1156 (1997).  Although the Regional Office 
(RO) had not evaluated the veteran's claim in light of 
Fenderson, the Board finds that there has been no due process 
violation.  That is, the veteran was aware of what evidence 
was required for higher ratings.

A rating decision in August 1998 granted entitlement to 
service connection for arthritis of the left knee and 
assigned a 10 percent disability rating.  The veteran has not 
noted disagreement with the assignment of that rating or the 
effective date of service connection.  Therefore, the issues 
of the propriety of the rating or of the effective date of 
service connection for arthritis of the left knee are not 
currently before the Board.  Grantham v. Brown, 114 F.3d 1156 
(1997).

The Board notes that the veteran was awarded a 10 percent 
disability rating for tinnitus in June 1999.  The Court of 
Veterans Appeals (Court) has held that where a veteran has 
filed a notice of disagreement as to the assignment of a 
disability evaluation, a subsequent rating decision awarding 
a higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  The veteran's service-connected tinnitus is currently 
constant and bilateral and was the result of acoustic trauma.

2.  There is no competent medical evidence of a current tear 
of the medial head of the left gastrocnemius and no competent 
medical evidence has been presented connecting the veteran's 
1993 injury with that noted in service.

3.  There is no competent evidence of current residuals of a 
coccyx injury.

4.  The veteran's right rotator cuff disability; 
osteoarthritis of the right knee; and osteoarthritis of the 
right hip originated during his active service.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for tinnitus 
prior to June 10, 1999, have been met.  38U.S.C.A. §§1155, 
5107 (West 1991); 38 C.F.R. §§ 3.105(a), 3.321(b)(1), 4.87a, 
DC 6260 (1998).

2.  The criteria for an initial evaluation in excess of 10 
percent for tinnitus have not been met.  38U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.321(b)(1), 4.87a, DC 6260 (1998); 64 
Fed. Reg. 25202-25210 (1999) (effective June 10, 1999).

3.  The claims of entitlement to service connection for tear 
of the medial head of the left gastrocnemius and an injury to 
the coccyx are not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

4.  The veteran's right rotator cuff disability; 
osteoarthritis of the right knee; and osteoarthritis of the 
right hip were incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303(d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Original Rating

Upon review of the record, the Board concludes that the 
veteran's claims for increased disability ratings are well 
grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991); see 
also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In 
the instant case the veteran is technically not seeking an 
increased rating, since his appeal arises from the original 
assignment of a disability rating.  However, when a veteran 
is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); see also 
Fenderson.

Where the determinative issue is one of medical etiology or a 
medical diagnosis, competent medical evidence must be 
submitted.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  The 
veteran as a lay person is not competent to attribute his 
tinnitus to any particular source.

In January 1993 the veteran sought treatment for complaints 
of tinnitus in both of his ears for several years.  He 
reported it had worsened in the past month or two.  The 
diagnosis was tinnitus, questionably secondary to an 
Eustachian tube dysfunction.

The veteran was examined by VA in November 1993.  The veteran 
stated that for the last few years he had been having a 
continuous ringing in the right ear mainly in the morning.  
Recently, in the last month, the ringing also started in the 
left ear, but was not as bad as in the right ear.  The 
veteran was noted to have spent his first 17 years in the 
military in administration, the next two years in 
reconnaissance, and he last nine months in the artillery.  
The examiner diagnosed bilateral tinnitus, but did not relate 
it to any specific source.

In December 1993 the veteran was afforded a VA audiological 
evaluation.  He reported tinnitus as occurring for about the 
past six to seven years.  His noise history included exposure 
to gunfire, power tools, hunting, target practice, military 
training, aircraft, and ground power unit noises.  The 
tinnitus was noted to be constant and bilateral.  The 
audiologist did not relate the tinnitus to a specific cause.

The veteran was examined by VA in July 1997.  He was noted to 
have spent a greater part of his military career in 
recruiting and career planning.  He was associated with 
artillery and "recon" the last two and a half years in the 
military.  He was exposed to a lot of small arms fire, as 
well as artillery being in "recon."  He stated that he 
first became aware that he had hearing loss in about 1983 or 
so, which he attributed to small arms firing and artillery.  
He denied any infections or injury.  He stated that he had 
had tinnitus since about 1983.  The diagnosis was bilateral 
hearing loss with tinnitus.

Later in July 1997, the veteran was noted by a VA 
audiological examiner to have had the onset of tinnitus in 
about January 1983.  The tinnitus was bilateral and constant.  
He was noted to have worked in small arms and heavy 
artillery.  He reported exposure to the noise from gunfire, 
aircraft, and ground power units from aircraft.  No opinion 
was made provided as to whether the tinnitus was related to 
that history of noise exposure.

The veteran was examined by an audiologist in October 1998.  
He was noted to have developed bilateral tinnitus in about 
1987 or 1988.  He stated that the tinnitus had been constant 
since then.  The tinnitus was medium to loud, and had a 
ringing quality.  The veteran attributed the hearing loss to 
small arms fire and the machine guns he was exposed to.  He 
was also exposed to artillery firing.  He did some airborne 
jumping in very loud aircraft, mostly from a helicopter.  He 
denied any specific injury, infection, or surgery.

In December 1998 the veteran was again examined.  His chief 
complaint was tinnitus, greater on the right, for about 15 
years.  He reported exposure to trucks, reconnaissance, and 
artillery.  He had multiple exposures to small weapons and 
machine guns.  He shot right handed.  He had some use of 
hearing protection devices on the firing range.  The examiner 
reviewed the veteran's records and noted that combining the 
audiometric and tuning fork findings with his history, it was 
most likely that the veteran had right-sided otosclerosis.  
This was unlikely to be related to the noise exposure he had 
in the military, but was probably hereditary.  He had some 
high frequency sensorineural hearing loss in both ears, and 
it was likely that some of that was attributable to his 
military noise exposure.

In March 1999 the veteran was examined by VA for diseases of 
the ear.  He reported that he was assigned to heavy artillery 
for a period of time, and for three years before he retired, 
he worked in helicopter jumps around machine gun fire and 
other loud noises continuously.  He began to notice some 
hearing loss around 1988.  He had a gradual onset of tinnitus 
that had been progressive since that time.  It had finally 
become constant and was going louder in the right ear to the 
point where he had to sleep with the radio on.  The examiner 
diagnosed increased hearing loss due to loud noises in the 
service with severe tinnitus.

The VA audiological examiner in April 1999 noted the 
veteran's exposure to gunfire, power tools, and aircraft.  
The examiner did not comment upon the relationship between 
the veteran's tinnitus to this noise history.

Entitlement to a Compensable Rating Prior to June 10, 1999.

Under the provisions of 38 C.F.R. § 4.87a; Diagnostic Code 
6260, effective prior to June 10, 1999, a maximum 10 percent 
evaluation is provided where tinnitus is persistent as a 
symptom of head injury concussion or acoustic trauma.

The Board notes that the RO rating decision of June 1999 
increased the veteran s rating to 10 percent effective June 
12, 1999.  It based entitlement to a compensable rating on 
new regulations promulgated on in May 1999.  64 Fed. Reg. 
25202 (1999).  According to 38 C.F.R. § 3.114 (1998), where 
compensation is increased pursuant to a liberalizing VA 
issue, the effective date of such increase shall not be 
earlier than the effective date of the act or administrative 
issue.  The Board notes that the effective date of the 
regulation is June 10, 1999 rather than June 12, 1999, and 
the effective date of the veteran's 10 percent rating should 
be June 10, 1999.  38 C.F.R. § 3.105 (a) (1998).  There has 
been no practical effect for the veteran because 38 C.F.R. 
§ 3.31 limits payment of increased awards of compensation to 
the first day of the calendar month following the month in 
which the award became effective.

The new provisions of DC 6260, eliminate the requirement that 
in order to be compensable, the tinnitus be a symptom of head 
injury, concussion or acoustic trauma.  Under the new 
regulation, the tinnitus need only be persistent to be 
compensable.  Because the revised regulation was not 
effective until June 10, 1999, it cannot serve as the basis 
for affording a compensable evaluation prior to that date.  
Rhodan v. West, 12 Vet. App. 55 (1998)

Review of the medical evidence reveals that all examiners 
have commented upon the veteran's noise exposure during 
service, yet they have not unequivocally connected the 
exposure to the veteran's tinnitus.  Nevertheless, they all 
considered the noise exposure significant enough for 
inclusion in their reports.  Several have related the 
veteran's high frequency hearing loss in both ears to his 
military noise exposure.  The March 1999 examiner, assessed 
"increased hearing loss due to loud noises in the service 
with severe tinnitus."  

The March 1999 assessment serves to link the veteran's 
tinnitus to noise exposure in service.  There is no competent 
evidence to rebut the examiner's opinion.  Accordingly, the 
Board concludes that the veteran's tinnitus is result of 
noise exposure, which could also be described as acoustic 
trauma, in service.  Therefore, it is the finding of the 
Board that the record supports a grant of entitlement to a 
compensable original disability rating for bilateral tinnitus 
prior to June 10, 1999.

Entitlement to a Rating Greater Than 10 Percent

The veteran is currently in receipt of a 10 percent 
evaluation for tinnitus under DC 6260.  As 10 percent is the 
maximum evaluation available pursuant to DC 6260, there is no 
basis upon which to assign an increased schedular evaluation.

Additionally, the Board concurs with the RO that there are no 
unusual or exceptional factors such as to warrant an 
extraschedular rating under the provisions of 38 C.F. R. 
§ 3.321(b)(1) (1998).  In this regard, the Board notes that 
tinnitus has not been reported to markedly interfere with 
employment or require frequent inpatient care as to render 
impractical the application of regular schedular standards.  
There is no basis upon which to predicate a referral of the 
case to the Director of the VA Compensation and Pension 
Service for consideration of extraschedular evaluation.  
Additionally, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim for an increased rating.  
38 C.F.R. § 3.102 (1998).

Service Connection

Under 38 U.S.C. § 5107(a), the veteran has the burden of 
submitting evidence sufficient to justify a belief that his 
claim of entitlement to service connection is well grounded.  
See Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is a plausible claim, meaning it appears to be 
meritorious.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1991).  
An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of 
the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
According to the applicable laws and regulations, service 
connection requires evidence that the disease or disorder was 
incurred in or aggravated by service or that the disorders 
are otherwise attributable to service.  See 38 U.S.C.A. 
§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) (1998).  
Service connection may also be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  Cosman v. Principi, 3 Vet. App. 303, 305 (1992); 38 
C.F.R. § 3.303(d) (1998);

The United States Court of Appeals for the Federal Circuit 
has held that: 

A well grounded claim is a plausible 
claim, one that appears to be meritorious 
on its own or capable of substantiation.  
Such a claim need not be conclusive but 
only possible to satisfy the initial 
burden § 5107(a).  For a claim to be well 
grounded, there must be (1) a medical 
diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay 
evidence of in-service occurrence or 
aggravation of a disease or injury; and 
(3) medical evidence of a nexus between 
an in-service disease or injury and the 
current disability.  Where the 
determinative issue involves medical 
causation, competent medical evidence to 
the effect that the claim is plausible is 
required. 

Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In order for the claim for service connection to be well 
grounded, there must be competent evidence that the veteran 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); see also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, if the determinant issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit, 5 Vet. App. at 93.  A lay person is, however, 
competent to provide evidence on the occurrence of observable 
symptoms during and following service.  See Savage v. Gober, 
at 495. 

Evidence

Review of the veteran's service medical records reveals that 
on his entrance examination in June 1965, no pertinent 
abnormalities were noted.  Review of the remaining periodic 
physical examinations and reports of medical history are also 
negative for relevant complaints or findings except as noted 
below.

In September 1968 the veteran was treated for complaints of 
pain in his right shoulder after being hit while playing 
football.  His shoulder was stiff and he had pain on 
movement.  He had had a similar injury seven years earlier 
and had noted mild residual pain with intense exercise.  A 
contusion of the right shoulder was diagnosed.

In May 1972 the veteran was treated for complaints of a right 
earache for the previous two weeks.  He felt his sense of 
balance was off. Spontaneous perforation of the tympanic 
membrane with exudation of fluid had occurred several days 
earlier.  Purulent otitis media of the right ear was 
diagnosed.

In July 1979 the veteran complained of pain in his right knee 
after running.  He had not had previous difficulty with the 
knee.  On examination he had a normal knee.  The physician 
felt it was stress calcification in the knee.

In September 1982 the veteran was treated for complaints of 
lower leg pain after running the previous day.  He reportedly 
ran two to four miles three times per week with no increase 
in distance or time.  He had tenderness over the medial 
border of the distal third of the tibia, extending proximally 
to the medial aspect of the gastrocnemius.  X-ray examination 
was within normal limits.  The assessment was posterior 
tibial myositis.

On the veteran's report of medical history in November 1983 
he reported a painful shoulder, particularly with throwing 
motions.  No abnormality was found on the annual physical.

In August 1984, 11 days after a parachute jump, the veteran 
sought treatment for extreme soreness in the tailbone area 
and bruising with pain over the right hip.  He reportedly 
landed hard on his tailbone and right hip.  He was tender to 
palpation over the sacrum.  He was tender to palpation with 
ecchymosis on the right buttock over the femoral head area.  
The diagnosis was a bruised right hip (soft tissue only) and 
a possible sacral fracture.

A report of X-ray examination dated in August 1984 was noted 
to be a suboptimal study.  A questionable compression 
fracture of L3 and a questionable sclerotic lesion of T12 
were noted.  A repeat study was noted.

On the veteran's annual flight examination in February 1985, 
he was noted to have no pertinent musculoskeletal 
abnormalities.  On his report of medical history of even 
date, he reported a history of unspecified broken bones.  No 
other abnormalities were reported.

The veteran submitted a record of twenty-nine parachute jumps 
he participated in from May through December 1984.  He 
claimed that his various musculoskeletal problems were the 
result of those jumps.  He noted that he generally jumped 
while carrying ninety pounds of equipment.

The veteran submitted post service treatment records received 
at military medical facilities.  In February 1993 he was seen 
in the emergency room after playing racquetball seventeen 
days earlier and having an acute tearing pain in the left 
calf.  He went to the emergency room and was told that he 
tore the muscle.  Physical examination showed resolving 
ecchymosis from the mid-calf to the ankle on the medial side.  
He had mild tenderness to palpation about two thirds of the 
way between his ankle and knee.  He had an increase in pain 
with movement of the foot, but no palpable abnormality with 
contraction of the gastrocnemius.  The assessment was a 
healing tear to the medial head of the gastrocnemius. 

The veteran was examined by a VA orthopedist in November 
1993.  He reported that after retiring he had worked 
primarily at a desk job.  Complaints or findings relevant to 
the veteran's right shoulder, right knee, left gastrocnemius, 
right hip, or coccyx were not recorded.  With regard to the 
veteran's lumbosacral spine arthritis, he was noted to have 
hurt his back during a "PLF" in 1984.  He had had 
intermittent episodes of low back pain since that time.

X-ray examination reports dated in September 1997 of the 
sacrum and coccyx, left tibia and fibula, right knee, right 
hip, and shoulder all identified no bony abnormalities.

The veteran was examined by a VA orthopedist for compensation 
purposes in October 1997.  The veteran's claims folder was 
reviewed in preparation of the examination report.  The 
veteran reported that he had sustained a contusion to the 
right shoulder while playing football in 1968.  He reported 
that over the course of the last few years, a feeling of 
stiffness in the right shoulder, accompanied by a painful 
arch of motion that he described as occurring from 
approximately 60 to 90 degrees of abduction.  He related that 
the shoulder felt sore in the evening and that he noted no 
limitation of activity as a result of the discomfort.  He 
treated himself with Tylenol, aspirin, and counter-irritant 
rubs with some relief of his symptoms.

With regard to his right knee, he stated that he developed 
pain in the right knee with running in 1979.  This did not 
recur again until approximately five to six years earlier, at 
which time, the veteran had noted a feeling of stiffness in 
the morning and a feeling of popping with moving the knee 
back and fourth, and after arising from a sitting position.  
The veteran described occasional giving way, but no actual 
falling as a result of his right knee symptoms.  He denied 
true locking of the joint and denied swelling or effusion.  
His discomfort was increased by prolonged sitting.  He did 
not walk as much as he used to, but the knee was not directly 
the cause of his limitation as he had several other areas 
diminished that contributed to his walking capability.

He reported that in 1984 he landed hard upon his buttock and 
right hip during a parachute jump.  He had a large amount of 
bruising around the right hip, and was diagnosed as a 
contusion.  He walked with a limp for approximately two to 
three weeks, and then returned essentially to normal 
activities.  He had noted occasional discomfort in the right 
hip that increased in severity approximately four to five 
years earlier when he began to experience more generalized 
aching in the right hip region.  He described an occasional 
sensation of locking of the hips.  He did not relate any 
decreased appreciation of motion in the right hip.  He 
occasionally awoke at night by some discomfort in the right 
hip.  He used no ambulatory aids such as a cane.  He treated 
himself with heating pads and counter irritant rubs with some 
minor relief.  He related some continued discomfort in his 
tailbone area since his jump injury in 1984.  He also 
described discomfort in the lower lumbar area with aching and 
pain in the low back area that did not seem to radiate into 
the lower extremities.

His last complaint was his left leg where for the past four 
to five years, he had been experiencing pain in the left calf 
region that seemed to radiate toward the anterior lateral 
aspect of his left knee.  He did not recall any specific 
injury to the left leg.  He stated that this left leg 
symptomatology bothered him only on very rare occasions.  

He sought no specific care for any of his problems from 
physicians, relying upon his own treatment of heat, counter-
irritant rubs, and analgesics to care of the problems.  He 
was currently working as a sales distributor for containers.  
He had not curtailed job activities as a result of his 
symptoms.

On physical examination, the veteran right shoulder revealed 
some tenderness in the right upper trapezius muscle area, as 
well as the superior medial scapular border.  He had full 
range of motion of the shoulder in all planes to include 
forward flexion, abduction, internal and external rotation, 
and extension.  He noted discomfort during impingement 
testing of the right shoulder.  His scapular, thoracic, and 
glenohumeral range of motion appeared synchronous and within 
normal limits.  He had some mild tenderness over the anterior 
lateral rotator cuff and over the proximal biceps tendon 
region.  His acromioclavicular joint was nontender.

Examination of the lumbosacral spine revealed that he was 
able to forward flex to within two inches of the floor, 
reversing his lumbar lordosis.  He right and left lateral 
bent 45 degrees to the right and left.  He laterally rotated 
45 degrees, complaining only of a feeling of stiffness in the 
low back.  He had some very minor palpable tenderness in the 
lower lumbar regions.  He had very minimal discomfort with 
lumbar sprain testing.  Stress of the sacroiliac joints was 
negative.  He was able to toe and heel walk without 
difficulty and demonstrated 70 degrees of straight-leg raise 
without symptoms.  His lower extremity knee jerks and ankle 
jerks were 2+ and symmetric bilaterally.  He had intact 
sensation to the lower extremities and good dorsalis pedis 
and posterior tibial pulses.

Examination of the right hip revealed that he had flexion to 
100 degrees and extension to zero.  He demonstrated 45 
degrees of abduction and 20 degrees of adduction.  He had 45 
degrees of internal rotation and 30 degrees of external 
rotation at the hip, all woo significant hip discomfort.  He 
complained of some lower lumbar discomfort during the 
maneuvers.  Palpation of his coccyx revealed some general 
mild tenderness.

Examination of the right knee revealed what was described as 
a full range of motion, from zero to 125 degrees of flexion 
with some mild crepitus.  There was no effusion.  The knee 
was stable to varus and valgus stress.  He had a negative 
drawer sign.  He had some mild tenderness along the medial 
and lateral joint lines to palpation.  Examination of the 
left knee was the same as the right.  The veteran 
demonstrated a little more tenderness along the lateral joint 
line on the left than on the right.

The examiner noted that the X-ray examination of the right 
shoulder appeared within normal limits.  X-ray examination of 
the right and left knees was within normal limits, except for 
a small ossicle being noted off the left anterior tibial 
tubercle.  X-ray examination of the right hip revealed some 
lateral translation of the femoral head within the 
acetabulum, with the acetabulum appearing to be slightly 
shallow.  There was no lipping noted and the joint space 
superiorly was well maintained.  X-ray examination of the 
lumbar spine showed spondylosis at several levels.

The examiner diagnosed mildly symptomatic right rotator cuff 
disability demonstrated by a painful arch of abduction and 
positive impingement sign; mildly symptomatic osteoarthritis 
of the right and left knees; mildly symptomatic 
osteoarthritis of the right hip, and mildly symptomatic 
lumbar spondylosis.  The examiner noted that all of the 
veteran's symptoms could be considered to be related to his 
military service activities as he was involved in parachute 
activities as well as artillery activities.

Analysis

Left Gastrocnemius and Coccyx

The Board finds the veteran's claims of entitlement to 
service connection for a tear of the medial head of the left 
gastrocnemius and injury to the coccyx to be not well 
grounded.  The veteran has not presented competent medical 
evidence that he has had a tear of the muscle at any time 
during the pendency of his claim.  He was noted to have torn 
the muscle in February 1993 long after his separation from 
service, however, no diagnosis of the tear after February 
1993 is of record.  In order for the claim for service 
connection to be well grounded, there must be competent 
evidence that the veteran currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

In addition, the veteran has not submitted competent medical 
evidence that the second injury was related to the injury to 
the left gastrocnemius that occurred in September 1982.  Epps 
v. Gober, 126 F.3d at 1468.

Likewise, the veteran has not presented competent medical 
evidence of a current disease or disorder of his coccyx.  No 
abnormality has been found on X-ray examination and none has 
been diagnosed upon examination.  While the veteran may have 
injured his coccyx during a parachute jump in August 1994, no 
current disorder of that bone has been diagnosed.  Absent 
medical evidence of a current disorder the veteran's claim 
cannot be found to be well grounded.  The Board notes that 
absent removal of his coccyx with painful residuals for which 
a separate 10 percent evaluation under DC 5298 would 
warranted, any residual disability of that August 1994 would 
be included in the evaluation of his service-connected 
recurrent lumbosacral strain with degenerative arthritis and 
lumbar spondylosis.

Because the veteran's claims for service connection for a 
tear of the medial head of the left gastrocnemius and injury 
to the coccyx are not well grounded, VA is under no duty to 
further assist him in developing facts pertinent to them.  
38 U.S.C.A. § 5107(a); Morton v. West, No. 96-1517, 1999 U.S. 
App. Vet. Claims LEXIS 667 (1999).  VA's obligation to assist 
depends upon the particular facts of the case and the extent 
to which VA has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  See 
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  The Court has 
recently held that the obligation exists only in the limited 
circumstances where the veteran has referenced other known 
and existing evidence.  Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  In this case, the VA is not on notice of any known 
and existing evidence that would make the adjudicated service 
connection claim plausible.  The Board's decision serves to 
inform the veteran of the kind of evidence that would be 
necessary to make his claim well grounded.

Service Connection 

The Board finds that the veteran's claims of entitlement to 
service connection for a right shoulder disorder, a right 
knee disorder; and a right hip injury are well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that the veteran has presented a plausible claim.  
He has presented competent medical evidence of injury to 
these locations during service, a current diagnosis of a 
disorder in each location, and a competent medical opinion as 
to a nexus between the current disabilities and the injuries 
in service.

The only competent medical evidence presented regarding the 
connection between the veteran's current mildly symptomatic 
right rotator cuff disability demonstrated by a painful arch 
of abduction and positive impingement sign; mildly 
symptomatic osteoarthritis of the right knee; and mildly 
symptomatic osteoarthritis of the right hip is the VA 
examiner's opinion of October 1997.  He noted that all of the 
veteran's symptoms could be considered related to his 
military service activities as he was involved in parachute 
activities as well as artillery activities.

The only competent opinion of record, is to the effect that 
the current right shoulder, right knee, and right hip 
disabilities are related parachute jumps in service.  The 
Board therefore finds that the evidence supports a finding 
that the veteran's right rotator cuff disability; 
osteoarthritis of the right knee, and osteoarthritis of the 
right hip originated during active service.  Accordingly, it 
is the finding of the Board that the record supports the 
grant of service connection for those disorders.  38 U.S.C.A. 
§§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303(d).


ORDER

A 10 percent evaluation for tinnitus is granted for the 
period prior to June 10, 1999.

The claim of entitlement to an original evaluation greater 
than 10 percent for tinnitus is denied.

The claims of service connection for a tear of the medial 
head of the left gastrocnemius and injury to the coccyx are 
denied.

Entitlement to service connection for right rotator cuff 
disability, osteoarthritis of the right knee; and 
osteoarthritis of the right hip is granted.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

